Pee Cueiam. The principal errors assigned upon this record seek to question various supposed rulings of the trial court overruling a motion for a continuance of the case, ad-' uniting and refusing to admit testimony, and giving and refusing instructions. These matters should have been preserved in a bill of exceptions and filed in the county court and made a part of its record. There is what purports to be a bill of exceptions attached to the record, but it is not by the clerk as a part of the record. We are thus precluded from a consideration of most of the matters urged by plaintiff in error. The judgment is affirmed.